Title: To George Washington from William Livingston, 11 December 1779
From: Livingston, William
To: Washington, George


        
          Dear Sir
          Mount holly 11 Dcer 1779
        
        I have to acknowledge the honour of your Excellency’s Favour of the 7th instant.
        If I should be so happy as to have done any Service to my Country either in Holland, or in any other instance whatsoevr, tho’ your Excellencys approbation would greatly enhance the pleasure of the Reflection, the recollection alone would be an ample recompense, & I should really enjoy it in the solemn hour of Death.
        I am much obliged to your Excellency for your kind Invitation to visit your Quarters in my return home; & was I in a humour for making Bulls I would tell you that I was fully determined to accept of your Invitation before I received it. Indeed was it not from the fear of incommoding you too much I had some thoughts of compleating at Head Quarters the full Term of 24 hours, which considering them as within 6 miles from Mrs. Livingston, & after six months absence from her; your Excellency would probably condescend to accept as a particular mark of my respect was it not that you may think such an halt no great Sacrifice in an old Fellow turnd of fifty who is nevertheless with the greatest esteem & attachment Dr Sir your Excellencys
      